Citation Nr: 0841697	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran timely filed a notice of disagreement to 
the August 2005 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1983 to May 
1986.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2006, a statement of the case was issued in April 2007, and a 
substantive appeal was received in May 2007.  A Board hearing 
at the local RO was held in July 2008.   


FINDINGS OF FACT

1.  The veteran was informed by correspondence dated 
September 22, 2005 of the August 2005 rating decision, which 
granted a 40 percent disability rating for loss of vision 
left eye with large angle extropia, effective April 23, 2005; 
continued a 10 percent disability rating for residuals of 
fracture left patella with degenerative joint disease, 
decreased a 30 percent disability rating to a 10 percent 
disability rating for residuals of fracture left olecranon 
process and radial head, effective April 23, 2005, and denied 
service connection for lower back pain and left hip pain.  

2.  In March 2006, the veteran submitted a notice of 
disagreement, but did not specify the issue or issues he was 
appealing.  

3.  In April 2006, the RO sent a letter to the veteran 
stating that the March 2006 statement was not a valid notice 
of disagreement because it was not specific about the issues 
the veteran wished to appeal.

4.  On October 5, 2006, the veteran submitted a response 
indicating that he wished to appeal the decision pertaining 
to the back and left elbow/arm. 
 
5.  A valid notice of disagreement was not received within 
one year of the September 22, 2005 notification of the August 
2005 rating decision.  


CONCLUSION OF LAW

The veteran did not timely file a notice of disagreement to 
the August 2005 rating decision.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R  
§§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

Although the appellant has not been provided with a VCAA 
notice pertaining to the specific issue of timeliness of the 
notice of disagreement, the Board finds that notice is not 
required by the facts of this particular case.  Because this 
case turns entirely upon legal criteria, and there is no 
dispute as to the factual predicate, there is no indication 
of any further evidentiary development which would be 
pertinent.  Moreover, the appellant was informed of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative actions taken, the 
reasons and bases for the decisions, and the time limits for 
filing a notice of disagreement.  Thus, he was provided 
adequate notice as to the evidence needed to not only 
substantiate his claim, but also to file a timely notice of 
disagreement.  Therefore, as it relates to the issue on 
appeal, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Finally, in view of the narrow questions of the law and fact 
on which this matter turns, the Board concludes that there is 
no reasonable possibility that any further development could 
substantiate the matter of the timeliness of the appellant's 
notice of disagreement.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
regarding the issue of timeliness of the notice of 
disagreement, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent necessary.  No additional assistance or 
notification to the appellant regarding this issue is 
required based on the facts of the instant case.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the issue 
of timeliness of the notice of disagreement. Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  As such, there 
has been no prejudice to the claimant that would warrant a 
remand, and the claimant's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Analysis

The present appeal involves the issue of whether a notice of 
disagreement was timely filed to an August 2005 rating 
decision.  Under the provisions of 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the appellant.  In 
essence, the following sequence is required: there must be a 
decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, 20.302.

Any written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wished to appeal 
the denial of service connection with respect to only one of 
the disabilities, the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201; see also Tomlin v. Brown, 5 
Vet.App. 355 (1993).  

To be considered timely, however, the notice of disagreement 
must be filed within one year of the date of mailing of the 
notification of the adverse decision.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 20.302.

When these rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays, 
and legal holidays will be excluded.  38 C.F.R. § 20.305(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b).

In an August 2005 rating decision, the RO granted a 40 
percent disability rating for loss of vision left eye with 
large angle extropia, effective April 23, 2005; continued a 
10 percent disability rating for residuals of fracture left 
patella with degenerative joint disease; decreased a 30 
percent disability rating to a 10 percent disability rating 
for residuals of fracture left olecranon process and radial 
head, effective April 23, 2005; and denied service connection 
for lower back pain and left hip pain.  In a letter dated 
September 22,  2005, the veteran was duly notified of the 
decision and his procedural and appellate rights.  In March 
2006, the veteran submitted a notice of disagreement to the 
most recent rating letter, but did not specify the issue or 
issues he was appealing.  In April 2006, the RO sent a letter 
to the veteran stating that the March 2006 statement was not 
a valid notice of disagreement because it was not specific 
about the issues the veteran wished to appeal.  The letter 
clearly informed the veteran that he had 60 days or one year 
from the date he was advised of the disputed determination to 
respond, whichever was later.  On October 5, 2006, the 
veteran submitted a response indicating that he wished to 
appeal the decision pertaining to the back and left 
elbow/arm. 

Initially, the Board finds that as the October 5, 2006 
statement was not filed within one year of the September 22, 
2005, it cannot be considered a timely notice of 
disagreement.  Although the statement is dated, October 2, 
2006, the actual postmark of the statement is not of record.  
Thus, by going back five days from the October 5, 2006 date 
of VA's receipt of the statement (excluding Saturdays, 
Sundays and Legal Holidays), the presumed postmark date would 
be September 28, 2006.  This would render the veteran's 
statement untimely by almost a week since one year from the 
date of the September 22, 2005 notification of the adverse  
decision was September 22, 2006  (after excluding Saturdays, 
Sundays and Legal Holidays), and was well over 60 days past 
the April 2006 letter from the RO.  See 38 C.F.R. § 20.305.

At the Board hearing, the veteran and his representative 
argued that the March 2006 statement from the veteran was a 
valid notice of disagreement in that it expressed 
dissatisfaction with the prior rating decision.  However, the 
Board disagrees.  The August 2005 rating decision included 
adjudicative actions on five separate issues.  Under 
38 C.F.R. § 20.201, if the agency of original jurisdiction 
gave notice that adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  The 
March 2006 statement did not identify the issues with which 
the claimant disagreed as required under the regulation.  
Significantly, the RO sent a letter to the veteran in April 
2006 clearly notifying him that this was not a valid notice 
disagreement and to specifically identify the issues he 
wished to appeal.  Given that the possible issues that could 
be appealed included higher ratings, earlier effective dates, 
as well as service connection claims, a request for further 
clarification was appropriate.  The veteran actually did 
identify two issues in the October 2006 statement, but again, 
as discussed above, this statement was not timely filed.  In 
sum, the Board must conclude that the March 2006 statement 
cannot be construed as a valid notice of disagreement because 
it did not specifically identify the issues that the veteran 
wished to appeal.  Further, the Board has carefully reviewed 
the record, but finds no indication of record, nor does the 
veteran contend, that either he or any representative 
submitted any other written statement within the appellate 
period which could be interpreted as a valid notice of 
disagreement to the August 2005 decision.  

Further, in his hearing testimony, the veteran claimed that 
he moved during this period which affected his ability to 
file a timely notice of disagreement.  However, the record 
shows that the RO's notices were sent to the last address of 
record and they were not returned as undeliverable.  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely notice of disagreement to the 
August 2005 rating decision.  Thus, the Board does not have 
jurisdiction over the issues stemming from that decision.  
See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 4 Vet.App. 
9 (1993) (if there is a failure to comply with the law or 
regulations, it is incumbent on the Board to reject the 
application for review on appeal).

The Board is bound by the regulations of the VA, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the VA.  38 U.S.C.A. 
§ 7104(c).  Applying the applicable criteria to the facts in 
this case, it is clear that the veteran did not submit a 
timely notice of disagreement to the August 2005 rating 
decision.




ORDER

A timely notice of disagreement to the August 2005 rating 
decision was not filed.  The appeal is denied.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


